
	

114 HRES 474 IH: Recognizing the important contribution and added value of mental health and psychosocial support services and the importance of building such capacity in humanitarian and development contexts.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 474
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Ms. McCollum (for herself, Mr. Ryan of Ohio, and Mrs. Napolitano) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the important contribution and added value of mental health and psychosocial support
			 services and the importance of building such capacity in humanitarian and
			 development contexts.
	
	
 Whereas mental, neurological, and substance use disorders are one of the great invisible public health challenges in all societies and the leading cause of disability worldwide;
 Whereas the World Health Organization estimates that 1 in 4 people will experience an episode of a mental or neurological disorder, such as schizophrenia, depression, epilepsy, dementia, or a substance-use disorder, in their lifetime;
 Whereas the World Health Organization ranked depression as the third highest cause of disease burden globally and has projected that depression will become the leading cause by 2030;
 Whereas mental health problems can affect a person’s ability to function, carry out day-to-day tasks, and establish or maintain relationships with others;
 Whereas effective mental health and psychosocial well-being are essential for adapting to new situations, responding to challenges, and coping with crises;
 Whereas it is estimated that after humanitarian emergencies, the percentage of the population experiencing common mental disorders doubles, while those individuals with pre-existing and severe mental illnesses remain especially vulnerable and often have no access to care;
 Whereas in high-income countries, approximately half of the people afflicted with mental disorders do not receive appropriate care and in low-income countries, the figure is even higher at approximately 85–90 percent;
 Whereas the global cost of mental illness in 2010 was $2.5 trillion and this cost is projected to rise above $6 trillion by 2030, yet the amount of development assistance for global mental health between 2007 and 2013 was only $133.57 million, which represents less than 1 percent of all development assistance;
 Whereas integrating mental health and psychosocial support into other sectors supports population health, economic development, and political stability;
 Whereas integrating mental health into general health care by building capacity of staff and health facilities can create accessible and nonstigmatizing mental health services;
 Whereas in 2012, the Sixty-fifth World Health Assembly adopted resolution WHA65.4, which then resulted in the introduction of the Global Mental Health Action Plan 2013–2020 by the World Health Organization;
 Whereas the overarching goal of the Global Mental Health Action Plan is to promote mental well-being, prevent mental disorders, provide care, enhance recovery, promote human rights, and reduce the mortality, morbidity, and disability for persons with mental disorders; and
 Whereas there is an urgent need to create accessible, quality mental health services in line with national and global guidelines by designing comprehensive and culturally, developmentally, and linguistically appropriate programs that build local human resource capacity and strengthen health systems: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the continued support of the United States for making resources available to provide mental health and psychosocial support services and build capacity in low-resource settings and in conflict and crisis-affected countries;
 (2)recognizes the importance of trained mental health workers in restoring functioning, enhancing well-being, and saving lives through the increased availability of high-quality and culturally acceptable mental health and psychosocial support services, as well as the important contributions and lived experience of individuals and families affected by mental illness; and
 (3)calls on the Department of State, the United States Agency for International Development, and other relevant Federal agencies to integrate mental health and psychosocial support activities, based upon the Global Mental Health Action Plan, into programs, funding opportunities, and budget allocations for the relevant sectors in order to improve the overall quality of life for people living with mental illnesses both domestically and abroad.
			
